DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-15 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “component” from the phrase “optical component” recited in L6 is generic place holder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is microlens, spectral filters, one-way or semi-transparent mirrors, light guides, polarizers, diffraction gratings, gradient index lens, holographic components, optical collimators like a longish tube or cuboid, and microprisms. Therefore, the limitation is being interpreted as requiring microlens, spectral filters, one-way or semi-transparent mirrors, light guides, polarizers, diffraction gratings, gradient index lens, holographic components, optical collimators like a longish tube or cuboid, and microprisms or its equivalent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-10, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashokan et al. (US 2012/0294416 A1; pub. Nov. 22, 2012).
Regarding claim 1, Ashokan et al. disclose: An imaging detector for capturing optical imaging data and X-ray imaging data (fig.2), comprising:  a substrate (fig.2 item 112); a photosensitive sensor (fig.2 item 114); an X-ray scintillator (fig.2 item 106); and an array of optical component arrangements (fig.2 item 118); wherein the photosensitive sensor comprises sensor pixels distributed across the imaging detector (para. [0022]); wherein the X-ray scintillator is configured to convert energy of incident X-ray radiation into optical photons (para. [0020]); wherein each optical component arrangement comprises at least one optical component configured for directing incident optical radiation towards the photosensitive sensor (para. [0025]); wherein the sensor pixels comprise optical pixels, each coupled with a respective optical component arrangement to receive the incident optical radiation, thereby generating the optical imaging data (para. [0024]-[0026]); and wherein the sensor pixels comprise X-ray pixels coupled with the X-ray scintillator to receive the converted optical photons, thereby generating the X-ray imaging data (para. [0024]-[0026]).
Regarding claim 2, Ashokan et al. disclose: at least one optical component arrangement comprises a light converging component for focusing or narrowing the incident optical radiation onto the photosensitive sensor; and wherein the light converging component is at least one selected from a microlens (para. [0024]).
Regarding claim 3, Ashokan et al. disclose: the X-ray scintillator is a pixilated scintillator comprising an array of scintillator elements (fig.2 item 108); and wherein the array of optical component arrangements (fig.2 item 118) and the array of scintillator elements are positioned with respect to each other for directing the incident optical radiation: to the sensor pixels within a gap between the scintillator elements (fig.2 there gaps scintillators 108), thereby forming separate optical and X-ray pixels; or to the sensor pixels coupled with the X-ray scintillator, thereby forming common optical and X-ray pixels.
Regarding claim 4, Ashokan et al. disclose: at least one component arrangement comprises a light guide arranged inside the gap between the scintillator elements, and wherein the light guide is coupled with a respective light converging component for guiding the incident optical radiation towards the sensor pixels within the gap between the scintillator elements (para. [0031]).
Regarding claim 5, Ashokan et al. disclose: the light converging component is a microlens; and wherein the microlens comprises at least one of symmetrically shaped microlens in a symmetrical position relative to a respective light guide (para. [0031]); symmetrically shaped microlens in an asymmetrical position relative to a respective light guide; and asymmetrically shaped microlens.
Regarding claim 9, Ashokan et al. disclose: the X-ray scintillator is a continuous scintillator comprising a radiation conversion material (para. [0020]).
Regarding claim 10, Ashokan et al. disclose: at least one microlens is configured to be an optical filter for selectively transmitting light of different wavelengths (the claim is rejected on the same basis as claim 1); and/or wherein the light guide is configured to be an optical filter for selectively transmitting light of different wavelengths.
Regarding claim 15, Ashokan et al. disclose: a forming a substrate; forming a photosensitive sensor on the substrate; and arranging an X-ray scintillator and/or an array of optical component arrangements on the photosensitive sensor and/or on the substrate layer by a pick-and-place assembly transfer process; wherein the photosensitive sensor comprises sensor pixels distributed across the imaging detector; wherein the X-ray scintillator is configured to convert energy of incident X-ray radiation into optical photons; wherein each optical component arrangement comprises at least one optical component configured for directing incident optical radiation towards the photosensitive sensor; wherein the sensor pixels comprise optical pixels, each coupled with a respective optical component arrangement to receive the incident optical radiation, thereby generating the optical imaging data; and wherein the sensor pixels comprise X-ray pixels coupled with the X-ray scintillator to receive the converted optical photons, thereby generating the X-ray imaging data (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis). 

Claims 1, 13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsukamoto (US 2011/0216883 A1; pub.  Sep. 8, 2011).
Regarding claim 1, Tsukamoto discloses: An imaging detector for capturing optical imaging data and X-ray imaging data (fig.5), comprising:  a substrate (fig.5 item 59); a photosensitive sensor (fig.5 item 58); an X-ray scintillator (fig.5 item 55); and an array of optical component arrangements (fig.5 item 57); wherein the photosensitive sensor comprises sensor pixels distributed across the imaging detector (para. [0061]); wherein the X-ray scintillator is configured to convert energy of incident X-ray radiation into optical photons (para. [0060]-[0061], converting radiation into photon is inherent to a scintillator); wherein each optical component arrangement comprises at least one optical component configured for directing incident optical radiation towards the photosensitive sensor (para. [0061]); wherein the sensor pixels comprise optical pixels, each coupled with a respective optical component arrangement to receive the incident optical radiation, thereby generating the optical imaging data (para. [0061]-[0063]); and wherein the sensor pixels comprise X-ray pixels coupled with the X-ray scintillator to receive the converted optical photons, thereby generating the X-ray imaging data (para. [0061]-[0063]).
Regarding claim 2, Tsukamoto discloses: at least one optical component arrangement comprises a light converging component for focusing or narrowing the incident optical radiation onto the photosensitive sensor; and wherein the light converging component is at least one selected from a microlens (para. [0061]).
Regarding claim 13, Tsukamoto discloses: the substrate comprises a flat or a substantially flat or a curved shape; and wherein the substrate comprises silicon, glass or polymer foil (para. [0052]).
Regarding claim 15, Tsukamoto discloses: a forming a substrate; forming a photosensitive sensor on the substrate; and arranging an X-ray scintillator and/or an array of optical component arrangements on the photosensitive sensor and/or on the substrate layer by a pick-and-place assembly transfer process; wherein the photosensitive sensor comprises sensor pixels distributed across the imaging detector; wherein the X-ray scintillator is configured to convert energy of incident X-ray radiation into optical photons; wherein each optical component arrangement comprises at least one optical component configured for directing incident optical radiation towards the photosensitive sensor; wherein the sensor pixels comprise optical pixels, each coupled with a respective optical component arrangement to receive the incident optical radiation, thereby generating the optical imaging data; and wherein the sensor pixels comprise X-ray pixels coupled with the X-ray scintillator to receive the converted optical photons, thereby generating the X-ray imaging data (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ashokan et al. (US 2012/0294416 A1; pub. Nov. 22, 2012) in view of Frisch et al. (WO 2004/112567 A2; pub. Dec. 12, 2004).
Regarding claim 6, Ashokan et al. are silent about: the microlens is a composite microlens; and wherein a position of the composite microlens is at least one of: inside a gap between scintillator elements; inside a gap between trapezoid-shaped scintillator elements; and over a gap between trapezoid-shaped scintillator elements.
In a similar field of endeavor, Frisch et al. disclose: the microlens is a composite microlens (pg.10 L11-13) motivated by the benefits for minimizing optical losses.
In light of the benefits for minimizing optical losses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to put the composite lens of Frisch et al. inside the gap between the scintillators of Ashokan et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ashokan et al. (US 2012/0294416 A1; pub. Nov. 22, 2012) in view of Jacobs et al.  (US 11,506,802 B2; pub. Nov. 22, 2022).
Regarding claim 7, Ashokan et al. disclose: the array of optical component arrangements (fig.2 item 118) and the array of scintillator elements (fig.2 item 108) are arranged on opposite sides of the photosensitive sensor; and wherein each optical component arrangement is configured to direct the incident optical radiation towards one or more X-ray pixels coupled with a respective scintillator element (para. [0020], [0025]-[0026]); or wherein the array of optical component arrangements and the array of scintillator elements are arranged on the same side of photosensitive sensor; wherein each optical component arrangement is configured to direct the incident optical radiation passing through a respective scintillator element towards one or more X-ray pixels; or wherein at least one scintillator element has a surface shape that is configured such a way that the at least one scintillator element itself acts as a microlens for optical imaging
Ashokan et al. are silent about:  the photosensitive sensor is photosensitive on both sides.
In a similar field of endeavor, Jacobs et al. disclose: the photosensitive sensor is photosensitive on both sides (col.5 L25-30 teaches the same photosensitive sensor as described in pg.2 L27-34 of the specification) motivated by the benefits for high conversion efficiency.
In light of the benefits for high conversion efficiency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use the photodetector of Jacobs et al. in the apparatus of Ashokan et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ashokan et al. (US 2012/0294416 A1; pub. Nov. 22, 2012) in view of Nakai (US 2016/0095560 A1; pub. Apr. 7, 2016).
Regarding claim 8, Ashokan et al. are silent about: the array of scintillator elements comprises scintillator elements with at least one of: different thicknesses; different sizes between scintillator elements; different sizes compared to that of the sensor pixel; by different distance gaps; non-uniform distribution; different radiation conversion materials; and different composition of radiation conversion materials; and wherein the composition of the radiation conversion material is different at least in one  a doping level of the radiation conversion material;  a doping material; and  a combination of doping material.
In a similar field of endeavor, Nakai discloses: the array of scintillator elements comprises scintillator elements with at least one of: different thicknesses; different sizes between scintillator elements; different sizes compared to that of the sensor pixel; by different distance gaps; non-uniform distribution; different radiation conversion materials; and different composition of radiation conversion materials (para. [0040]); and wherein the composition of the radiation conversion material is different at least in one a doping level of the radiation conversion material; a doping material; and a combination of doping material motivated by the benefits for reducing the occurrence of pile up (Nakai para. [0046]).
In light of the benefits for reducing the occurrence of pile up as taught by Nakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use the scintillator of Nakai in the apparatus of Ashokan et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ashokan et al. (US 2012/0294416 A1; pub. Nov. 22, 2012) in view of Okada et al. (US 2014/0042329 A1; pub. Feb. 13, 2014).
Regarding claim 11, Ashokan et al. are silent about: a transflective optical mirror is provided as an array of light filters, each light filter configured for blocking one or more X-ray pixels from receiving the incident optical radiation; and/or wherein the transflective optical mirror is provided as an array of optical switches , each configured for enabling the incident optical radiation received by one or more X-ray pixels to be selectively switched-on and -off synchronously with time-interleaved X-ray and optical imaging.
In a similar field of endeavor, Okada et al. disclose: a transflective optical mirror is provided as an array of light filters, each light filter configured for blocking one or more X-ray pixels from receiving the incident optical radiation (para. [0050]); and/or wherein the transflective optical mirror is provided as an array of optical switches , each configured for enabling the incident optical radiation received by one or more X-ray pixels to be selectively switched-on and -off synchronously with time-interleaved X-ray and optical imaging motivated by the benefits for high accuracy radiation detector (Okada et al. para. [0008]).
In light of the benefits for high accuracy radiation detector as taught by Okada et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use the mirror of Okada et al. in the apparatus of Ashokan et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ashokan et al. (US 2012/0294416 A1; pub. Nov. 22, 2012) in view of Yanagita et al.  (US 6,415,049 B1; pub. Jul. 2, 2002).
Regarding claim 12, Ashokan et al. are silent about: the array of optical component arrangements comprises microlenses comprising at least one of: different focal lengths; different distance gaps; non-uniform distribution; different sizes between microlenses; and/ different sizes compared to that of the sensor pixel.
In a similar field of endeavor, Yanagita et al. discloses: the array of optical component arrangements comprises microlenses comprising at least one of: different focal lengths; different distance gaps; non-uniform distribution; different sizes between microlenses; and/ different sizes compared to that of the sensor pixel (col.7 L8-16) motivated by the benefits for high image quality (Yanagita et al. col.7 L6-7).
In light of the benefits for high image quality as taught by Yanagita et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use the lenses of Yanagita et al. in the apparatus of Ashokan et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ashokan et al. (US 2012/0294416 A1; pub. Nov. 22, 2012) in view of Jacobs et al. (1) (US 2018/0024253 A1; pub. Jan. 25, 2018).
Regarding claim 14, Ashokan et al. disclose all the limitations of claim 14 except for: an optical source.
In a similar field of endeavor, Jacobs et al. (1) disclose: an optical source (para. [0099]) motivated by benefits for improved medical diagnosis (Jacobs et al. (1) para. [0006]).
In light of the benefits for improved medical diagnosis as taught by Jacobs et al. (1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use the optical source of Jacobs et al. (1) in the apparatus of Ashokan et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884